Citation Nr: 0725830	
Decision Date: 08/17/07    Archive Date: 08/22/07

DOCKET NO.  03-33 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Raffaelli, Associate Counsel




INTRODUCTION

According to a report of honorable discharge, the veteran 
served on active duty from January 6, 1961 to March 10, 1961.  
The reason for discharge was not indicated.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision, dated May 2002, of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.


FINDING OF FACT

The veteran did not engage in combat with the enemy, and 
there is no credible supporting evidence to corroborate her 
report of an in-service stressor. 


CONCLUSION OF LAW

Post-traumatic stress disorder was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1131, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304(f) (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

The veteran asserts that she suffers from PTSD as a result of 
a military sexual assault.  Specifically, she alleges that, 
during basic training, she was molested, in the shower, by 
two female servicemates. 

In September 2002, a VA physician noted a diagnosis of PTSD 
and related it to the alleged military sexual trauma.  The 
veteran is also receiving social security disability for 
affective and anxiety related disorders.  The medical records 
accompanying the veteran's claim for social security 
disability relate the veteran's psychiatric disabilities to 
her abusive, first husband.  The RO has attempted numerous 
times to obtain the veteran's service medical and personnel 
records, even asking the veteran to provide any records that 
she may have in her possession.  However, the National 
Personnel Records Center responded that they have conducted 
an extensive and thorough search and are unable to locate the 
records.  The veteran has submitted statements in support of 
her claim from her sister, dated April 2003, and friend, 
dated September 2002, that discuss the veteran's assertions 
of a military sexual trauma.      

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. § 1131, 38 C.F.R. § 3.303.   

That an injury occurred in service alone is not enough.  
There must be a disability resulting from that injury.  If 
there is no showing of a resulting condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).   

As to entitlement to service connection for PTSD, governing 
criteria specifically requires (i) medical evidence 
diagnosing PTSD in accordance with 38 C.F.R. § 4.125(a), (ii) 
credible supporting evidence that the claimed in-service 
stressor occurred, and (iii) medical evidence establishing a 
link between current symptoms and an in-service stressor.  38 
C.F.R. § 3.304(f).  The provisions of 38 C.F.R. § 4.125(a) in 
turn require that a diagnosis of a mental disorder conform to 
the American Psychiatric Association's DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS, 4th Edition (1994) 
(DSM IV).

In cases of personal assault, evidence from sources other 
than the veteran's service records may corroborate the 
veteran's account of the stressor incident.  Examples of such 
evidence include, but are not limited to: records from law 
enforcement authorities, rape crisis centers, mental health 
counseling centers, hospital, or physicians; pregnancy tests 
or tests for sexually transmitted diseases; and statements 
from family members, roommates, fellow service members, or 
clergy.  Evidence of behavior changes following the claimed 
assault is one type of relevant evidence that may be found in 
these sources.  Examples of behavior changes that may 
constitute credible evidence of the stressor include, but are 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  VA will not deny a claim based on 
in-service assault without first advising the claimant that 
evidence from sources other that the service records or 
evidence of behavior changes may constitute credible 
supporting evidence of the stressor and allowing the 
opportunity for the veteran to furnish this type of evidence 
or advise VA of potential sources of such evidence.  VA may 
submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a persona assault occurred.  
38 C.F.R. § 3.304(f)(3).  The veteran was provided with 
notice of the above via a letter attached to the statement of 
the case.   

The sufficiency of a stressor is a medical determination.  
Id.  Nevertheless, the occurrence of a stressor is an 
adjudicatory determination.  "Credible supporting evidence" 
is necessary to verify noncombat stressors and be obtained 
from service records or other sources.  The United States 
Court of Appeals for Veterans Claims (Court) has held that 
the regulatory requirement for "credible supporting 
evidence" means that "the appellant's testimony, by itself, 
cannot, as a matter of law, establish the occurrence of a 
noncombat stressor."  Dizoglio v. Brown, 9 Vet. App. 163, 
166 (1996). 

If it is determined that a veteran did not engage in combat 
with the enemy, or the claimed stressor is not related to 
combat, then her lay testimony alone will not be enough to 
establish the occurrence of the alleged stressor.  In such 
cases, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressors.  See Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993). 

The evidence of record establishes that the veteran does 
suffer from PTSD.  See VA Record (Sept. 2002).  Therefore, 
the first element for entitlement to service connection is 
satisfied, and the remainder of the analysis will focus on 
the second element. 

The second element requires credible evidence of the 
occurrence of an in-service stressor.  The veteran's alleged 
stressor involves a sexual assault and, therefore, no 
assertion of a combat related event.  Thus, the veteran's 
bare assertions of service stressors are not sufficient to 
establish that they occurred.  Accordingly, the claimed 
stressor must be verified by official service records or 
other credible supporting evidence.  38 C.F.R. § 3.304(f); 
Fossie v. West, 12 Vet. App. 1 (1998).   

In a claimed personal assault case, VA has established 
special procedures for evidentiary development.  See VA 
Adjudication Procedure Manual M21-1 (hereinafter Manual M21-
1), Part III, paragraph 5.14c (Feb. 20, 1996).  These 
procedures take into account the difficulty establishing the 
occurrence of the stressor through standard evidence and the 
need for development of alternate sources of evidence.  The 
provisions of Manual M21-1 dealing with PTSD are substantive 
rules that are the equivalent of VA regulations; VA is 
therefore required to follow these provisions.  Patton v. 
West, 12 Vet. App. 272, 277 (1999); Cohen, 10 Vet. App. at 
139; see also YR v. West, 11 Vet. App. 393, 397-399 (1998) 
(Credible evidence is not limited to service department 
records and can be obtained from any source.).

The veteran's only alleged stressful event in service 
involved an alleged personal assault.  The veteran maintains 
that she was sexually molested by female servicemates, whose 
identity she cannot recall.  She has provided no specifics of 
the alleged event which could be verified.  She has indicated 
that she never reported the incident to authorities, so there 
could be no official report of the incident to establish the 
stressor.  As to whether there is other evidence to establish 
the stressor, she has submitted statements from family 
members; however, obviously, these individuals were not 
witnessed to the claimed incident and the statements 
submitted many years after service are obviously based on a 
description of the event provided by the veteran.  Under the 
circumstances, these statements are not adequate to 
corroborate the presence of the stressor.  Moreover, there is 
other evidence which tends to disprove the veteran's claim.  
Specifically, the medical evidence provided by the Social 
Security Administration in connection with her claim for 
benefits with that agency show she did get psychiatric 
treatment in the 1990's; however, it was indicated on several 
occasions that the stress leading to the psychiatric 
disability was an abusive husband who had physically beaten 
her.  On the other hand, there is no indication that the VA 
doctor who diagnosed PTSD was ever aware or considered this 
fact in attributing the PTSD to in-service sexual trauma.  
Accordingly, the Board finds that there is no credible 
corroborating evidence that the veteran was exposed to a 
verifiable in-service stressor.  Therefore, service 
connection for PTSD must be denied.  As the preponderance of 
the evidence is against this claim, the benefit of the doubt 
doctrine is inapplicable.  See Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

II.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and the representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Proper notice must also ask 
the claimant to provide any evidence in their possession that 
pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.   

The veteran was advised of the necessary evidence to 
substantiate her claim; that the RO would assist her in 
obtaining additional information and evidence; of the  
responsibilities on both her part and VA's in developing the 
claim; and of the need to provide any evidence in her 
possession that pertains to the claim.  See Letters from RO 
to the veteran (Aug. 2001, Sept. 2001, Oct. 2001, Aug. 2003, 
Feb. 2005).  In a March 2007 letter, the veteran was also 
advised of potential disability ratings and an effective date 
for any award as required by Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  As such, VA fulfilled its notification 
duties.  

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The Board notes that 
the veteran's service medical and personnel records are 
missing.  However, the RO has made all reasonable attempts to 
locate any existing records.  In such circumstances, the 
Board has a heightened duty to consider the applicability of 
the benefit of the doubt rule, to assist the claimant in 
developing the claim, and to explain its decision.  Russo v. 
Brown, 9 Vet. App. 46, 51 (1996) (holding also that case law 
does not establish a heightened benefit of the doubt).  

Additionally, a medical examination and opinion is not 
necessary.  Absent competent evidence of a stressor, VA has 
no duty to obtain a medical opinion.  Wells v. Principi, 326 
F.3d 1381, 1384 (Fed. Cir. 2003); Duenas v. Principi, 18 Vet. 
App. 512, 516 (2004).  Hence, VA has fulfilled its duty to 
assist the appellant in the development of her claim.  


ORDER

Entitlement to service connection for post-traumatic stress 
disorder (PTSD) is denied.


____________________________________________
C.W. Symanski
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


